Citation Nr: 1451260	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-21 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to December 15, 2011, for the assignment of a 70 percent evaluation for a depressive disorder with anxiety disorder.  

2.  Entitlement to an effective date prior to December 15, 2011, for the award of a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel



INTRODUCTION

The Veteran had active service from December 1989 to December 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, granting service connection for a psychiatric disorder and assigning a disability evaluation of 30 percent.  

The Board notes that the RO increased the Veteran's disability evaluation for his psychiatric disability to 70 percent as of December 15, 2011.  As such, staged ratings have been assigned in this case.  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In his appeal to the Board (VA Form 9), the Veteran only disagreed with the effective date of the assignment of his 70 percent evaluation for a psychiatric disorder and the establishment of TDIU benefits.  As such, the Board has limited its analysis to these specific issues.  


FINDINGS OF FACT

1.  As of June 23, 2010, the Veteran's psychiatric disorder was manifested by occupational and social impairment with deficiencies in areas such as work, judgment, thinking and mood due to symptoms such as suicidal ideation, auditory hallucinations, daily panic attacks and depression affecting the ability to function independently.  

2.  Prior to June 23, 2010, the Veteran's psychiatric disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depression, a sporadic temper and social isolation.  

3.  As of June 23, 2010, the Veteran's psychiatric disorder rendered him unable to obtain or maintain substantially gainful employment.  

4.  The evidence of record does not reflect that the Veteran's service-connected disability rendered him unable to obtain or maintain substantially gainful employment prior to June 23, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an effective date of June 23, 2010, for the assignment of a 70 percent evaluation for a depressive disorder with anxiety disorder have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014).  

2.  The criteria for establishing entitlement to an effective date prior to June 23, 2010, for the assignment of a 70 percent evaluation for a depressive disorder with anxiety disorder have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014).  

3.  The criteria for establishing entitlement to an effective date of June 23, 2010, for the establishment of TDIU benefits have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014).  

4.  The criteria for establishing entitlement to an effective date prior to June 23, 2010, for the establishment of TDIU benefits has not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran was provided with a notice letter in July 2008 that specifically informed him of how VA determines the proper effective date.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in April 2010 and December 2011, and VA has obtained these records.  Copies of the Veteran's Social Security Administration (SSA) records have also been associated with the file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

Relevant Facts 

In July 2009, VA received a claim from the Veteran seeking entitlement to service connection for depression and an anxiety disorder, among other issues.  The Veteran was subsequently afforded a VA mental disorders examination in April 2010.  The Veteran reported that his psychiatric symptoms were worse than when they began in 1993.  He reported trouble getting up in the morning.  He also denied going out and reported that he had no friends.  He also reported that his concentration was not good and that he was anxious.  He reported that his temper was sporadic, he was always sad and his interest and energy were diminished.  It was noted that the Veteran had not worked since he was discharged from the military in 2009.  He was previously in management and was currently looking for work.  The Veteran reported having several interviews but was unable to find a job.  He was currently separated from his wife and he had four children whom he was close to.  Upon examination, the Veteran was found to be alert and cooperative.  He was casually and appropriately dressed and polite.  There were no loosened associations or flight of ideas.  His mood was subdued and his affect was appropriate.  The Veteran had no suicidal or homicidal ideations or intent and there was no impairment of thought processes or communications.  There were no delusions, hallucinations, ideas of reference or suspiciousness.  The Veteran was fully oriented in all spheres and his memory was adequate.  Insight and judgment also appeared to be adequate.  

The Veteran was diagnosed with a depressive disorder, not otherwise specified, and an anxiety disorder, not otherwise specified.  A Global Assessment of Functioning (GAF) score of 55 was assigned.  The examiner concluded that the Veteran was capable of managing his own financial affairs.  The Veteran had mild and persistent symptoms of depressive disorder with some remissions.  Both of the Veteran's Axis I diagnoses mutually aggravated one another.  The Veteran was anxious, short-tempered at times, stayed to himself, always felt somewhat sad, had no friends and had minimal interests.  He did go to church and took medication with some relief.  The Veteran's psychiatric symptoms resulted in some impairment of employment and social functioning, and it was the examiner's opinion that both of the Veteran's psychiatric conditions were a continuation of the symptoms which manifested during service.  

The Veteran was subsequently granted service connection for a depressive disorder with anxiety disorder in a May 2010 rating decision.  A disability evaluation of 30 percent was assigned, effective as of January 1, 2010 - the day after the Veteran's separation from active duty.  SSA records reflect that the Veteran previously worked performing lab tests.  He also managed other personnel in the performance of lab tests and counseled personnel on their job performance.  The Veteran reported to SSA in April 2010 that he was unable to keep a job due to social phobias, anxiety, panic attacks and depression. 

According to an April 2010 esophagus and hiatal hernia VA examination report, the Veteran was not currently employed.  However, the Veteran stated that he was having problems locating a job as he was told that he was not suitable for the job applied for.  

According to a June 2010 psychiatric evaluation for SSA, the Veteran was married and cooperative through the examination.  The Veteran denied that he had ever attempted suicide, although he endorsed suicidal ideation.  He reported that he was afraid of being around people or being outside.  He further explained that he could not stand to be around people within the last 3 years of his service.  He reported that he slept 12 to 18 hours per day and that he felt down all of the time.  He also reported that he would intermittently get angry with daily panic attacks.  He also described a difficulty in his ability to focus and remember things.  He reported a lack of energy as well.  Finally, he reported that he heard voices, but that they were not telling him things.  It sounded like somebody was talking in the other room.  Examination revealed the Veteran to be fully oriented in all spheres.  Long-term and short-term memory were intact, but immediate memory was deemed to be poor.  The Veteran was diagnosed with major depression with psychotic features and anxiety disorder with panic attack.  A GAF score of 40 was assigned.  A psychiatric review was performed in September 2010, revealing moderate restriction of activities of daily living, moderate difficulties maintaining social functioning, and marked difficulties in maintaining concentration, persistence or pace.  There were no episodes of decompensation.  

The Veteran was afforded an additional VA psychiatric examination in December 2011.  It was noted that the Veteran had previously been diagnosed with major depressive disorder with melancholic features of moderate severity, as well as a panic disorder with agoraphobia.  A GAF score of 50 was assigned at this time.  The examiner concluded that the Veteran suffered from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and or mood due to his service-connected disability.  The Veteran reported that he took Xanax when he knew he would be in public and that his panic attacks were almost exclusively in response to being in public.  The symptoms associated with this disorder were depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances and a neglect of personal appearance and hygiene.  The Veteran also reported passive suicidal ideation with no active plan or intent.  

The Veteran was subsequently granted special monthly compensation based on housebound criteria in a May 2012 rating decision.  He also submitted a VA Form 9 in July 2012 requesting an effective date prior to December 15, 2011, for the establishment of a 70 percent evaluation for his psychiatric disorder, as well as his award of TDIU benefits. 

Earlier Effective Date for an Increased Evaluation for a Psychiatric Disorder

The Veteran contends that he is entitled to an effective date prior to December 15, 2011, for the assignment of a 70 percent disability evaluation for his service-connected psychiatric disability.  Having reviewed the evidence of record, including SSA records, the Board finds that a disability evaluation of 70 percent is warranted as of June 23, 2010.  The preponderance of the evidence of record reflects that an evaluation of 70 percent is not warranted at any time prior to this date.  

The above evidence demonstrates that the Veteran is entitled to an effective date of June 23, 2010, for the assignment of a 70 percent disability evaluation.  According to the June 2010 psychiatric evaluation, the Veteran presently had a GAF score of 40.  The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  Scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  The examining physician described the Veteran to have suicidal ideation, to be afraid of being around people or outside and panic attacks on a daily basis.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that a 70 percent rating is warranted if there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  The evidence suggests that the Veteran met these criteria as of June 23, 2010.  

However, the preponderance of the evidence of record does not support an evaluation of 70 percent prior to this date.  The record reflects that the Veteran had no loosened associations or flight of ideas upon examination in April 2010.  He was also fully oriented in all spheres and his insight and judgment were adequate.  A GAF score of 55 was also assigned.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The Veteran's symptoms were described as mild, and it was determined that the Veteran's symptoms were mild, resulting in some impairment of employment and social functioning.  A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  The Veteran's symptomatology at this time is more appropriately reflected by a 30 percent evaluation.  

Subsequent records reflect a clear worsening in the Veteran's disability.  While there were no loose associations upon examination in April 2010, he did report hearing voices upon evaluation in June 2010.  Also, the Veteran denied suicidal ideations upon examination in April 2010.  However, he endorsed suicidal ideations upon evaluation in June 2010.  Finally, the record reflects that as of April 2010, the Veteran was still attending job interviews.  This was not the case as of the date of the psychiatric evaluation on June 23, 2010.  As such, the preponderance of the evidence of record reflects that a 70 percent evaluation is warranted as of June 23, 2010, but no earlier.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an effective date of June 23, 2010, is warranted for the assignment of a 70 percent disability evaluation for a psychiatric disorder.  See 38 U.S.C. § 5107(b).  However, the preponderance of the evidence of record demonstrates that an effective date prior to June 23, 2010, is not warranted.  The claim is granted in this limited respect.  

Earlier Effective Date for the Award of TDIU Benefits

The Veteran also contends that he is entitled to an effective date prior to December 15, 2011, for the award of TDIU benefits.  Again, the Board finds that an effective date of June 23, 2010, is warranted for the award of TDIU benefits.  The preponderance of the evidence of record demonstrates that TDIU benefits are not warranted prior to this time.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In the present case, the Veteran is service-connected for major depressive disorder (rated as 30 percent prior to June 23, 2010, and as 70 percent as of that date), obstructive sleep apnea (rated at 30 percent), a lumbar strain (rated at 10 percent) patellofemoral syndrome of the right knee (rated at 10 percent), patellofemoral syndrome of the left knee (rated at 10 percent), tinnitus (rated at 10 percent), vasomotor rhinitis (rated at 10 percent), bilateral disc dislocation (rated at 10 percent), left little finger sprain (rated at 0 percent), bilateral keratoconus (rated at 0 percent), chronic fatigue syndrome (rated at 0 percent), a scar of the right hand (rated at 0 percent) and tension headaches (rated at 0 percent).  As such, the Veteran did not meet the schedular criteria for an award of TDIU benefits prior to June 23, 2010.  

Nonetheless, TDIU benefits can be established on an extraschedular basis if the evidence demonstrates that the Veteran is unable to obtain or maintain substantially gainful occupation.  38 C.F.R. § 4.16(b).  While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

According to the April 2010 VA examination report, the Veteran's symptoms were mild.  It was also noted that he was currently going to job interviews but was unable to find a job at this time.  Insight and judgment were adequate and there was no suggestion that the Veteran's disability was of such severity at this time as to prevent him from obtaining or maintaining a substantially gainful occupation.  An April 2010 esophagus and hiatal hernia examination also noted that the Veteran was having problems locating a job as he was told that he was not suitable for the job he applied for.  Not being qualified for a particular job does not equate to an inability to obtain or maintain any substantially gainful employment.  As such, the preponderance of the evidence of record fails to reflect that an effective date prior to June 23, 2010, is warranted for the establishment of TDIU benefits.  

The Board recognizes that the Veteran believes he is entitled to TDIU benefits as of the date of his separation.  In his November 2010 notice of disagreement, the Veteran asserted that the 2010 VA examiner did not give him a chance to discuss the impact that his symptoms had on his ability to get employment.  While the Board has considered this statement, it does not establish that the Veteran was in fact unable to obtain or maintain substantially gainful employment prior to June 2010.  The Veteran was getting interviews, and as discussed in the previous section, there was a clear change in the severity of the Veteran's disability between the April 2010 VA examination and the June 2010 SSA evaluation.  The Veteran endorsed suicidal ideations and daily panic attacks in June 2010; he did not endorse this symptomatology upon examination in April 2010.  As such, the Veteran's statements do not reflect that TDIU benefits were warranted prior to June 23, 2010.  


ORDER

An effective date of June 23, 2010, for the assignment of a 70 percent evaluation for a depressive disorder with an anxiety disorder is granted.  

An effective date prior to June 23, 2010, for the assignment of a 70 percent evaluation for a depressive disorder with an anxiety disorder is denied.  

An effective date of June 23, 2010, for the establishment of TDIU benefits is granted.  

An effective date prior to June 23, 2010, for the establishment of TDIU benefits is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


